Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.:. Whether section 663-a and article 19- of the Labor Law, of which it is a part, interfered with plaintiff’s right of contract and violated plaintiff’s rights under the due process and equal protection provisions of the Fourteenth Amendment. This court held that plaintiff’s constitutional rights were not violated. [See 3 N Y 2d 60.]